Title: From George Washington to John Laurens, 23 January 1781
From: Washington, George
To: Laurens, John


                        
                            My dear Laurens
                            New Windsor 23d Jan. 1781
                        
                        At the particular request of the Count De Custine I give you the trouble of the Inclosed—and am most
                            sincerely & affectly Yrs
                        
                            Go: Washington
                        
                    